November 21, 2015



Received via email 11/2/15
Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00154-CR
    Trial Court Cause No. D-1-DC-14-200998
    Frank Brown v. State of Texas


Dear Mr. Kyle,

This is my second request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. I have been swamped with a very heavy trial court schedule and
have now taken a 30-day leave in order to work on my outstanding appellate records. Due to
my heavy court schedule, I have been unable to make much progress in my outstanding
appeals, but I am now able to focus solely on these records in order to perfect them for filing.
I currently have the above-entitled cause on appeal along with the following records COA No.
03-15-0000424-CR, COA No. 03-15-00066-CR, COA No. 03-15-00302, COA No. 03-15-00306 all
which have the exact same due date. I also have COA No. 03-15-00177-CR, which was
transferred to the First Court of Appeals in Houston which I have completed and will be filed on
Monday. I have enlisted help and am working very diligently in order to perfect this record for
appeal. Due to the circumstances, I would respectfully request until November 30, 2015.

Thank you for your time, attention, and patience to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315